Case 1:21-cv-00436-HYJ-RSK ECF No. 10, PagelD.49 Filed 06/14/21 Page1of1
Case 1:21-cv-00436-HYJ-RSK ECF NO. 5, ragelD.43 Filed 05/27/21 Page 3 of 4

AO 440 oa en Summons in a Civil Action - MIWD (Rev. 07/15)

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Kayln Brock and
Kendra Deyarmond

Case No. 1:21-cv-00436
Hon. Hala Y. Jarbou [-|

TO: Michigan State University Board of Trustees

N ADDRESS: Office of the General Counsel

Michigan State University, et al.

426 Auditorium Road, Room 494
East Lansing, Ml 48824

 

A lawsuit has been filed against you.

YOU ARE HEREBY SUMMONED and required to serve
upon plaintiff, an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure within

days after service of this sum mons on you (not
counting the day you received it), Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, | 10 Michigan St, NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

PROOF OF SERVICE

igan S

name of indiwicus!

This summons for
tle, any!

[JI personally served the summons on the individual at

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS

Manvir S. Grewal, Sr. (P48082)
Grewal Law PLLC

2290 Science Parkway
Okemos, MI 48864
517-393-3000

CLERK OF COURT

 

May 27, 2021

 

By: Deputy Clerk Date

was received by me on J LU U 2) 2 OZ | :

 

on

 

(date)

[JI left the summons at the individual’s residence or usual place of abode with

of suitable age and discretion who resides there, on

(name ‘of inéfidual)

of process on behalf of Michrwan Shake Univetsiky Booed of “Trustees on

(name aia

[_]I returned the summons unexecuted because

(plece where served)

, 4 person
Trane)

, and mailed a copy to the individual’s last known address.

[aq eee

Fi served the summons on Me lyin da B CANING i bkec. ASST.

, who is designated by law to accept service

6-7- Zot)

(date)

 

Cl Other (specify

 

My fees are $ 5 Y O for travel and $ AG: A

I declare under the penalty of perjury that this information is true.

bc 1-202 |

Additional information regarding attempted service, etc.:

Date:

B44 0

   

ner Dg
Server s signaiire
Albee Uedrn eco» - fae cess Seaveye

Server's primed name and tile

 

 

Server's address
